                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SHANNON BREWER,                                         CASE NO. C15-5703-JCC
10                             Plaintiff,                    ORDER
11           v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15           This matter comes before the Court on the parties’ stipulated motion for entry of
16   judgment pursuant to 42 U.S.C. § 405(g) (Dkt. No. 30). Having thoroughly reviewed the motion
17   and the relevant record, the Court hereby GRANTS the motion and AFFIRMS the April 1, 2019
18   fully favorable final decision of the Commissioner of Social Security awarding disability benefits
19   to Plaintiff under Titles II and XVI of the Social Security Act. The Clerk is DIRECTED to close
20   this case.
21           DATED this 30th day of July 2019.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     C15-5703-JCC
     PAGE - 1
